In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-911V
                                      Filed: March 11, 2015
                                           Unpublished

****************************
JANETTE COLE,                              *
                                           *
                     Petitioner,           *     Ruling on Entitlement; Concession;
                                           *     Tetanus Diphtheria acellular Pertussis
                                           *     (Tdap) Vaccine; Shoulder Injury Related
SECRETARY OF HEALTH                        *     to Vaccine Administration; SIRVA;
AND HUMAN SERVICES,                        *     Special Processing Unit
                                           *
                     Respondent.           *
                                           *
****************************
Paul R. Brazil, Esq., Muller Brazil, LLP, Philadelphia, PA for petitioner.
Alexis Babcock, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On September 26, 2014, Janette Cole filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she “suffered shoulder injuries
which were caused in fact” by the Tetanus diphtheria acellular pertussis [“Tdap”]
vaccination she received on December 27, 2013. Petition at 1. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

       On March 11, 2015, respondent filed her Rule 4(c) report in which she concedes
“compensation is appropriate” in this case. Respondent’s Rule 4(c) Report at 3.
Specifically, respondent “concludes that Ms. Cole suffered a Shoulder Injury Related to
Vaccine Administration, a non-Table injury, and that the preponderance of the medical
evidence indicates that the injury was causally related to the vaccination.” Id.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master




                                        2